       Case 1:21-cr-00035-EGS Document 102-1 Filed 08/23/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :             Case No. 1:21-cr-35-EGS
                                                  :
                 v.                               :
                                                  :
JEFFREY SABOL                                     :

                      Defendant

  EXHIBIT LIST FOR DEFENDANT’S MOTION FOR MODIFICATION OF BAIL

  A.   Initial Complaint, filed January 15, 2021
  B.   Initial Indictment, filed January 29, 2021
  C.   Superseding Indictment, filed March 12, 2021
  D.   Judge Sullivan’s Memorandum Opinion, filed April 14, 2021
  E.   Picture of zip ties
  F.   Government’s initial detention brief, filed March 9, 2021
  G.   Video clip of defendant, :12 seconds in length
  H.   Video clip of defendant, 1:38 in length
  I.   Picture of defendant over Officer B.M.
  J.   Body camera footage from Officer C.M., 1:15 in length
  K.   Video discovery from inside the Western Tunnel, 1:32 in length
  L.   Video of defendant at the bottom of the steps, 1:38 in length
  M.   Transcript of Bond Hearing before Judge Sullivan, heard on April 8, 2021
  N.   United States v. Klein, 21-236 (JDB), decided April 12, 2021
  O.   Storyful Video posted to YouTube, 1:42 in length
  P.   United States v. George Pierre Tanios, 1:21-cr-00222-TFH-2, Court of Appeals decision,
       filed on August 9, 2021
  Q.   United States v. George Pierre Tanios, 1:21-cr-00222-TFH, Indictment, filed on March
       17, 2021
  R.   NPR article about 2020 Trump protest
  S.   Pre-Trial Services Report, submitted on January 22, 2021
  T.   First page of undersigned counsel’s retainer
  U.   Politico article discussing solitary confinement
  V.   CBS News article discussing protests held in January 2017
  W.   CBS News article discussing U.S. Government dropping charges against 2017
       inauguration protesters
  X.   Daily Mail article discussing U.S. Government dropping charges against Portland
       protesters
  Y.   United States v. Malik Fard Muhammad, 3:21-cr-00205-HZ, Indictment, filed on June
       15, 2021
  Z.   The Oregonian article discussing Malik Muhammad’s federal charges
    Case 1:21-cr-00035-EGS Document 102-1 Filed 08/23/21 Page 2 of 2




AA.       United States v. Helbrans, 7:19-cr-497 (NSR), brief in support of defendant
   accessing laptop and Order granting motion
BB.       United States v. Reid, et al, including Brandon Nieves, letter in support of
   defendant accessing laptop and Order granting motion
CC.       United States v. Washington, 20-cr-30015, decided March 30, 2012
